Citation Nr: 1821011	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-15 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a migraine headache disability.

3. Entitlement to service connection for acid reflux.

4. Entitlement to service connection for a left elbow disability.

5. Entitlement to service connection for a low back disability.

6. Entitlement to service connection for a right hand disability.

7. Entitlement to service connection for a right shoulder disability.

8. Entitlement to an initial rating in excess of 10 percent for a bilateral hearing loss disability.

9. Entitlement to an initial rating in excess of 10 percent for a left median nerve disability.

10. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee, status post a tear of the medial meniscus, prior to August 5, 2016.

11. Entitlement to an initial rating in excess of 30 percent for a right knee disability, status post total replacement of the right knee, from August 5, 2016.  

12. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Esquire


ATTORNEY FOR THE BOARD

M. Thomas. Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, November 2010, and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In September 2010, the RO, in pertinent part, awarded service connection for a bilateral hearing loss disability and assigned a 10 percent rating, effective July 8, 2009; awarded service connection for a left median nerve disability and assigned a 10 percent rating, effective July 8, 2009; awarded service connection for a right knee disability and assigned a noncompensable rating, effective July 8, 2009; and denied entitlement to service connection for tinnitus, migraine headaches, and acid reflux.

In November 2010, the RO, in pertinent part, denied entitlement to service connection for a left elbow disability, a low back disability, a right hand disability, and a right shoulder disability.

In April 2013, the RO denied entitlement to a TDIU.

In February 2014, during the pendency of the present appeal, the RO increased the rating for the right knee disability from zero to 10 percent, effective July 8, 2009.  Because less than the maximum available benefits were awarded, the increased rating claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In August 2016, during the pendency of the present appeal, the RO awarded a 30 percent rating for a total replacement of the right knee, effective August 5, 2016, and discontinued the 10 percent rating under DC 5010-5260 for degenerative joint disease, right knee, status post tear medial meniscus.   Because less than the maximum available benefits were awarded, the increased rating claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for acid reflux, a right shoulder disability, a low back disability, and a left elbow disability, entitlement to increased ratings for a right knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The Veteran's current tinnitus is not related to or caused by noise exposure during service.

2. The Veteran does not have a current diagnosis of a migraine headache disability.

3. The Veteran does not have a current diagnosis of a right hand disability.

4. On VA audiological testing in August 2010, the Veteran's hearing acuity was Level IV in the right ear and Level IV in the left ear.

5. On VA audiological testing in February 2013, the Veteran's hearing acuity was Level III in the right ear and Level II in the left ear.

6. On VA audiological testing in July 2016, the Veteran's hearing acuity was Level IV in the right ear and Level IV in the left ear.

7. For the entire period on appeal, the Veteran's left median nerve disability was characterized by mild incomplete paralysis, and did not manifest in moderate or severe incomplete paralysis or complete paralysis.


CONCLUSIONS OF LAW

1. The criteria for service-connection for tinnitus have not been met.  38 U.S.C. 
§§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2. The criteria for service connection for a migraine headache disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3. The criteria for service connection for a right hand disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4. The criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.85, 4.86, DC 6100 (2017).

5. The criteria for an initial rating in excess of 10 percent for a left median nerve disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.124a, DC 8799-8715 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Matters

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection - Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Tinnitus is considered by VA to be a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be established with certain chronic diseases, including tinnitus, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from active service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of active service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  As discussed below, the Veteran does not allege that his current tinnitus manifested within one year from the date of his separation from active service.  Therefore, the one-year presumption does not apply.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


Service Connection Claim for Tinnitus - Analysis

The Veteran contends that his current tinnitus is related to or caused by noise exposure during service. 

As an initial matter, the Board finds that the Veteran has a current diagnosis of tinnitus.  See July 2016 VA examination report.

Next, the Board notes that the Veteran is in receipt of service connection for a bilateral hearing loss disability.  Therefore, the Board finds that the Veteran experienced acoustic trauma during service.  

Turning to the issue of etiology, the Veteran was afforded a VA audiology examination in August 2010.  During the examination, he denied having tinnitus, despite being asked twice.  He stated that the only times his ears made noise was when he was cleaning them out.

The Veteran was afforded a VA audiology examination in February 2013.  The VA examiner stated that no tinnitus was reported.

The Veteran was afforded a VA examination in July 2016.  During the examination, he stated that his tinnitus began with gradual onset "about 8 or 9 years ago."  The VA examiner noted that the Veteran denied the presence of tinnitus during the February 2013 VA audiology examination and there was no significant tinnitus documented during the August 2010 VA audiology examination.  The VA examiner stated that noise-induced tinnitus typically occurs at the time of the noise exposure or shortly thereafter, and does not develop years later.  The VA examiner noted that the Veteran reported that his tinnitus did not develop until 30 years after military separation.  For these reasons, the VA examiner opined that the Veteran's tinnitus was less likely than not the result of military noise exposure.  

Based on a review of the evidence, both lay and medical, the Board finds that the Veteran's current tinnitus is not related to or caused by service.  The Veteran has consistently stated that his tinnitus began many years after service.  Therefore, presumptive service connection based on "chronic" in service symptoms and "continuous" post-service symptoms is not warranted.  In addition, the negative nexus opinion from the July 2016 VA examiner is highly probative, as it is based on a detailed medical history, considered the Veteran's lay statements, and is supported by an adequate rationale.  For these reasons, the Board finds that the weight of the evidence supports a finding that the Veteran's current tinnitus began many years after service and is not related to or caused by service.  Therefore, the claim of service connection for tinnitus must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. §5107(b); 38 C.F.R. § 4.3.


Service Connection Claim for a Migraine Headache Disability - Analysis

The Veteran seeks service connection for a migraine headache disability.  He claims that he has a current migraine headache disability that is related to, or caused by, service.

After a review of all of the evidence of record, both lay and medical, the Board finds that the weight of the competent evidence demonstrates that the Veteran does not have a diagnosis of a migraine headache disability.  While the record contains extensive service and VA treatment records, these records do not reflect a current diagnosis of a migraine headache disability, or any symptoms thereof.

Insomuch as the Veteran has attempted to establish a diagnosis of a migraine headache disability through his own lay assertions, the Board finds that the Veteran is not competent to diagnose that he has a current diagnosis of a migraine headache disability due to the medical complexity of the matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the disability where the disability is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  While he is competent to report that he has headaches, he is not competent to distinguish a typical headache from a migraine headache disability.  Thus, the Veteran is not competent to render such a diagnosis.

Importantly, service connection may only be granted for a current disability; when a claimed disability is not shown, there may be no grant of service connection.  See 38 U.S.C. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the record contains no current diagnosis of a migraine headache disability.  As the Veteran is not currently diagnosed with a migraine headache disability, his service connection claim must be denied.  As there is no current disability, a discussion of any in-service incurrence or aggravation of a disease or injury, or nexus, is unnecessary.  Entitlement to service connection for a migraine headache disability is denied.


Service Connection Claim for a Right Hand Disability - Analysis

The Veteran seeks service connection for a right hand disability.  He claims that he has a current right hand disability that is related to, or caused by, service.

After a review of all of the evidence of record, both lay and medical, the Board finds that the weight of the competent evidence demonstrates that the Veteran does not have a diagnosis of a right hand disability.  While the record contains extensive service and VA treatment records, these records do not reflect a current diagnosis of a right hand disability, or any symptoms thereof.

Insomuch as the Veteran has attempted to establish a diagnosis of a right hand disability through his own lay assertions, the Board finds that the Veteran is not competent to diagnose that he has a current diagnosis of a right hand disability due to the medical complexity of the matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the disability where the disability is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran is not competent to render such a diagnosis.

Importantly, service connection may only be granted for a current disability; when a claimed disability is not shown, there may be no grant of service connection.  See 38 U.S.C. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the record contains no current diagnosis of a right hand disability.  As the Veteran is not currently diagnosed with a right hand disability, his service connection claim must be denied.  As there is no current disability, a discussion of any in-service incurrence or aggravation of a disease or injury, or nexus, is unnecessary. Entitlement to service connection for a right hand disability is denied.


Increased Initial Ratings - Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


Increased Initial Rating Claim for Bilateral Hearing Loss- Analysis

The Veteran is in receipt of a 10 percent initial rating for bilateral hearing loss.  He contends that his bilateral hearing loss is worse than contemplated by the disability rating currently assigned, and asserts that an increased rating is warranted for the entire period on appeal.

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

There are certain exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court of Appeals for Veterans Claims (Court) held that, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.   Martinak, 21 Vet. App. at 455.



Turning to the evidence, on the authorized audiological evaluation in August 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
55
50
60
60
LEFT
20
45
45
60
55

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 percent in the left ear.  The average decibel loss on the left was 51.25 and 56.25 on the right.  The Veteran stated that he listened to the television loudly and could not understand what people said to him.

Using Table VI, and resolving all reasonable doubt as to the speech recognition ability in the Veteran's favor, the Veteran's August 2010 examination results revealed Level IV hearing loss in the right ear and Level IV in the left ear.  Combining these levels according to Table VII results in a 10 percent rating.

On the authorized audiological evaluation in February 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
60
55
60
60
LEFT
15
50
50
65
60

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 84 percent in the left ear. The average decibel loss on the left was 56 and 59 on the right.   The Veteran reported that it was hard to comprehend what people were saying unless he was hearing his hearing aids.  He had to read lips sometimes.  

Using Table VI, the Veteran's February 2013 examination results revealed Level III hearing loss in the right ear and Level II in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.

On the authorized audiological evaluation in July 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
55
60
60
65
LEFT
25
55
50
65
60

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 80 percent in the left ear.  The average decibel loss on the right was 60 and 58 on the left.  The Veteran stated that he had trouble hearing words when in a group of people.

Using Table VI, the Veteran's July 2016 examination results revealed Level IV hearing loss in the right ear and Level IV in the left ear.  Combining these levels according to Table VII results in a 10 percent rating.

Based on the evidence of record, a rating in excess of 10 percent for the Veteran's bilateral hearing loss is not warranted at any time during the period on appeal.  The August 2010, February 2013, and July 2016 VA audiological findings are consistent with the criteria for a 10 percent rating under DC 6100.  The Board emphasizes that schedular disability ratings for bilateral hearing loss are derived by a mechanical application of the Rating Schedule.  Lendenmann, 3 Vet. App. at 349. 

For these reasons, the Board finds that the weight of the competent and adequate evidence is against the appeal for a compensable rating for bilateral hearing loss for the entire period on appeal.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Increased Initial Rating Claim for a Left Median Nerve Disability - Analysis

The Veteran is in receipt of a 10 percent initial rating for a left median nerve disability under 38 C.F.R. § 4.124a, DC 8799-8715, applicable to neuralgia of the median nerve.  The Veteran contends that his left median nerve disability is worse than contemplated by the disability rating currently assigned, and asserts that an increased rating is warranted for the entire period on appeal.

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of the diagnostic code for the most closely analogous disability, followed by the terminal digits "99" connoting an unlisted condition.  See 38 C.F.R. § 4.27.  The Veteran is status post repair of a laceration of the median nerve.  DC 7515 contemplates paralysis of the median nerve, and therefore, is an appropriate diagnostic code under which to rate the Veteran's disability.

Diagnostic Codes 8510-8719 address ratings for paralysis, neuritis, and neuralgia of the peripheral nerves affecting the upper extremities, and provide different disability ratings for the major (dominant) and minor (non-dominant) side.  38 C.F.R. § 4.124a.  The Veteran is right-hand dominant.  See August 2016 VA examination report.

Diagnostic Codes 8515, 8615, and 8715 provide ratings for paralysis, neuritis, and neuralgia, respectively, of the median nerve.  As relevant to the minor arm, Diagnostic Code 8515, provides a 60 percent disability rating for complete paralysis of the median nerve, demonstrated by the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, inability to make a fist with index and middle fingers remaining extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb; weakened wrist flexion; and pain with trophic disturbances. Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given."  A 40 percent disability rating is assigned for severe incomplete paralysis.  A 20 percent disability rating is assigned for moderate incomplete paralysis.  A 10 percent disability rating is assigned for mild incomplete paralysis.  38 C.F.R. § 4.124a, DC 8515.

Normal ranges of motion of the wrist are dorsiflexion (extension) from 0 to 70 degrees, palmar flexion from 0 to 80 degrees, ulnar deviation from 0 to 45 degrees, and radial deviation from 0 to 20 degrees.  38 C.F.R. § 4.71, Plate I.

Neuritis and neuralgia are to be rated as incomplete paralysis.  Neuritis, "characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating," shall not be rated higher than severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for "neuritis not characterized by organic changes referred to in this section" is moderate, or with sciatic nerve involvement, moderately-severe incomplete paralysis.  Id.  Neuralgia, "characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve," shall not be rated higher than moderate incomplete paralysis.  38 C.F.R. § 4.124.  The Rating Schedule further clarifies that "when the [neural] involvement is wholly sensory, the rating should be for [ ] mild, or at most, [ ] moderate" incomplete paralysis.  38 C.F.R. § 4.124a. 

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Turning to the evidence, a January 1979 service treatment note reflects complaints of dysesthesia along the median nerve.  

The Veteran was afforded a VA examination in October 2010.  He reported intermittent left hand cramps, stiffness during cold weather, and residual left palmar paresthesia/dysesthesia.  He denied pain, stiffness, and swelling.  The Veteran reported slight weakness and diminished grip.  The Veteran also reported rubbing his hand and stretching it to work it out, especially during cold weather.  On examination, deep tendon reflexes were normal.  Strength testing was normal, with normal grip strength and finger strength.  Phalen's sign and Tinel's sign were both positive.  The wrist was not tender to palpation, and there was no warmth, swelling, or asymmetry.  Dorsiflexion was 70 degrees, palmar flexion was 75 degrees, radial deviation was 20 degrees, and ulnar deviation was 45 degrees.  The decrease in palmar flexion was due to slight stiffness.  Range of motion was without pain or tenderness.  The VA examiner stated that there was minimal functional limitation.

The Veteran was afforded a VA examination in February 2013.  Deep tendon reflexes were normal, strength testing was normal, sensory testing was normal, and there was no atrophy or loss of muscle tone.  Dorsiflexion was 65 degrees, palmar flexion was 70 degrees, radial deviation was 20 degrees, and ulnar deviation was 45 degrees, with no loss of range of motion after three repetitions.  Pain was noted at 65 degrees of dorsiflexion and 70 degrees of palmar flexion.  The VA examiner stated that there was no functional limitation of the left wrist.  The Veteran stated that he had occasional episodes of pain, swelling, and limited movement.  The Veteran reported occasional use of arthritis gloves.  He stated that he was instructed to wear the glove when his hand swells up.  The Veteran last sought treatment for left wrist symptoms in January 2013, when he had symptoms of pain and swelling.

The Veteran was afforded a VA examination in August 2016.  The VA examiner noted that the Veteran had a traumatic amputation of the left index finger in June 2004 related to his construction job that did not relate to his left wrist disability.  The Veteran did not have any symptoms attributable to any peripheral nerve conditions.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex and sensory examinations were normal.  There were no trophic changes.  Phalen's sign and Tinel's sign were both negative.  The VA examiner stated that the Veteran's left median nerve was normal.  The left wrist scar was not painful, unstable, deep, nonlinear, or of an area 144 square inches or greater.

Based on a review of the evidence, both lay and medical, the Board finds that the Veteran's left median nerve disability has been no more than mild in severity for the entire period on appeal.  The Veteran's left median nerve disability has been characterized by intermittent pain, stiffness, paresthesia/dysesthesia, and swelling.  Range of motion was only limited by five degrees.  While the Veteran reported decreased muscle strength, he characterized the loss of muscle strength as mild and muscle strength testing was normal during the September 2010, February 2013, and August 2016 VA examinations.  No functional impairment was reported.  For these reasons, the Board finds that the weight of the evidence supports a finding that the Veteran's left median nerve disability manifested in mild incomplete paralysis for the entire period on appeal.  Therefore, an initial rating in excess of 10 percent for a left median nerve disability is not warranted.

The Board also considered whether a higher rating was warranted  under DCs 5214 and 5215, applicable to ankylosis and limitation of motion of the wrist.  As there is no evidence of ankylosis of the left wrist, DC 5214 does not apply.  DC 5215 provides for a maximum rating of 10 percent for limitation of motion of the minor wrist.  As the Veteran is already in receipt of a 10 percent rating under DC 8715 and DC 8715 specifically contemplates weakened range of motion of the wrist, no further consideration of DC 5215 is warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Service connection for tinnitus is denied.

Service connection for a right hand disability is denied.

For the entire period on appeal, an initial rating in excess of 10 percent for a bilateral hearing loss disability is denied.

For the entire period on appeal, a rating in excess of 10 percent for a left median nerve disability is denied.


REMAND

Further development is necessary prior to analyzing the merits of the remaining claims.

Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


I. Acid Reflux

The Veteran is competent to report symptoms of acid reflux, as this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  A VA examination should be obtained in order to assist in determining whether the current acid reflux is etiologically related to service or a service-connected disability.  The Veteran has not yet been afforded such an examination.  Given the evidence of this case, one should be afforded to him.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).


II. Left Elbow Disability

The Veteran was afforded a VA examination in October 2010.  The VA examiner opined that the current left elbow disability is not caused by or related to service, because there is nothing in the Veteran's service treatment records.  However, the VA examination report reflects that the Veteran's service treatment records document a left elbow injury in March 1977.  The Board finds the VA examiner's rationale to be inadequate, as it is based on an inconsistent discussion of the Veteran's left elbow injury during service.  The VA examiner also opined that the left elbow disability is likely age-related, but no rationale was given to support this opinion.  Therefore, remand is necessary to obtain an adequate medical opinion that addresses the etiology of the Veteran's diagnosed left elbow disability.


III. Low Back Disability

The Veteran was afforded a VA examination in October 2010.  The VA examiner opined that the current low back disability is not caused by or related to service, because there is nothing in the Veteran's service treatment records.  However, the VA examination report reflects that the Veteran's service treatment records document numerous reports of low back pain during service and a probable low back muscle strain in July 1981.  The Board finds the VA examiner's rationale to be inadequate, as the VA examiner stated that the Veteran's service treatment records were "silent," but also noted the documented treatment for low back pain during service.  In addition, the opinion is inadequate as the VA examiner's opinion was based solely on the lack of continuous medical documentation during and after service and does not consider the Veteran's competent lay statements regarding chronic pain ever since.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his service treatment records to provide a negative opinion); Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that a lay person is competent to identify the presence of disability or symptoms of disability subject to lay observation).  Finally, the VA examiner also opined that the low back disability is likely age-related, but did not provide an adequate rationale to support this opinion.  Therefore, remand is necessary to obtain an adequate medical opinion that addresses the etiology of the Veteran's diagnosed left elbow disability.


IV. Right Shoulder Disability

The Veteran was afforded a VA examination in October 2010.  The VA examiner opined that the current right shoulder dermatofibrosarcoma is not caused by or related to service, because there is nothing in the Veteran's service treatment records.  The Board finds this opinion to be inadequate, as it was based solely on the lack of medical documentation during service.  See Dalton, 21 Vet. App. at 23; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed Cir. 2000).  Therefore, remand is necessary to obtain an adequate medical opinion that addresses the etiology of the Veteran's diagnosed left elbow disability.


V. Right Knee Disability

The Veteran was afforded a VA examination in August 2016.  The VA examiner stated that the Veteran had a total right knee replacement in June 2016 and was still in the convalescence period for the knee replacement.  The right knee is rated under 38 C.F.R. § 4.71a, DC 5010-5260, applicable to traumatic arthritis and limitation of flexion, prior to August 5, 2016, and 38 C.F.R. § 4.71a, DC 5055, applicable to knee replacement, thereafter.  

DC 5055 provides that a 100 percent disability rating is assigned for one year following the surgery.  Thereafter, the disability is to be rated as being no less than 30 percent disabling, but may be assigned a higher disability rating on the basis of demonstrated residual weakness, pain, or loss of motion consistent with the criteria under DCs 5256, 5261, or 5262.  A 60 percent disability rating may also be assigned where the post-surgery evidence shows chronic residuals consisting of severe painful motion or weakness in the affected extremity.

Here, the evidence does not reflect the exact date of the knee replacement surgery and the only post-surgery VA examination was less than a year after the surgery.  The Board finds that the issue of entitlement to an increased rating for a right knee disability, for the periods both before and after the knee replacement surgery, must be remanded so that the relevant treatment records can be obtained and the Veteran must be afforded a new VA examination to determine the severity of his right knee disability after the convalescence period following his right knee replacement.  

VI. TDIU

Finally, the Board finds that it must defer consideration of the issue of entitlement to a TDIU, as it is inextricably intertwined with the issue of entitlement to increased rating for the right knee disability.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separately claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's relevant VA treatment records since February 2014 and associate them with the claims file.

2. Schedule the Veteran for a VA examination(s) to determine the nature and etiology of any current acid reflux, right shoulder disability, low back disability, and left elbow disability.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner(s). 

After examination of Veteran and review of the claims file, the VA examiner(s) is asked to provide the following opinions:

(a) Whether any current acid reflux is at least as likely as not (50 percent probability or greater) related to or caused by either service or the Veteran's service-connected disabilities, including any medication for such disabilities. 

(b) Whether any current right shoulder disabilities, to include dermatofibrosarcoma and degenerative joint disease, are at least as likely as not (50 percent probability or greater) related to or caused by service.

(c) Whether any current low back disabilities, to include degenerative disc disease and degenerative joint disease, are at least as likely as not (50 percent probability or greater) related to or caused by service.

(d) Whether any current left elbow disabilities, to include degenerative joint disease, are at least as likely as not (50 percent probability or greater) related to or caused by service.

A complete rationale should be provided.

3. Schedule the Veteran for a VA examination to determine the current nature and severity of his right knee disability.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner(s). 

4. Following the above development readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


